444 Pa. 126 (1971)
Weiss Estate.
Supreme Court of Pennsylvania.
Argued April 30, 1971.
June 28, 1971.
Before BELL, C.J., JONES, EAGEN, O'BRIEN, ROBERTS, POMEROY and BARBIERI, JJ.
*127 Jay N. Abramowitch, with him Williamson, Miller, Murray and Linton, for appellant.
Geoffrey M. Stoudt, with him Rhoda, Stoudt & Bradley, for appellee.
OPINION BY MR. CHIEF JUSTICE BELL, June 28, 1971:
James W. Weiss died on May 29, 1970, at the age of 62. On August 10, 1970, Joan A. Kemp presented a petition for the probate of decedent's (alleged) will to the Register of Wills of Berks County, who refused probate. Joan A. Kemp thereupon took an appeal to the Orphans' Court (Division), which entered an Order sustaining the action of the Register. After her exceptions to the Order were dismissed, Joan A. Kemp took the present appeal.
The issue in the case is a very narrow one: was the purported will of James W. Weiss signed "at the end thereof," as required by Section 2 of the Wills Act of 1947, P.L. 89, 20 P.S. § 180.2.
The purported will was written on a printed will form, in the blank spaces of which gifts of his entire estate were made by decedent in his handwriting. Furthermore, on this form, which was dated July 3, 1968, Joan A. Kemp was appointed executrix. On the line *128 normally and ordinarily used for the signature of a testator, there appeared the signature of John B. Boyd, Justice of the Peace. The signature of the decedent was written vertically along the left side margin of the printed form. A photostat copy of this instrument is attached.
*129 
*130 If the validity of the will is sustained, Joan A. Kemp, whose relationship to the decedent does not appear in the record, would share the estate equally with her minor son James T. Kemp, and with the decedent's minor granddaughter Patricia L. Parkyn. If the will is held to be invalid, the decedent died intestate and his sole heir would be his granddaughter Patricia.
Appellant contends that the will should be sustained on the grounds that (1) it is an obvious testamentary instrument, (2) the signature is (admittedly) that of the decedent, and (3) it is in fact signed "at the end thereof," since the beginning of decedent's signature starts right after the conclusion of the dispositive provisions, even though it is in the margin and parallel with the end of all the bequests.
Although the parties stipulated that the signature appearing on the will form is in fact the signature of the decedent James W. Weiss, no testimony was offered as to why the signature was placed in the margin. In any event, the writing must depend for its validity on its compliance with the mandatory requirements of the Wills Act, supra.
Both parties rely on Treitinger Will, 440 Pa. 616, 269 A. 2d 497, in which this Court most recently dealt with the question of a valid execution of a will. In that case, Joseph Treitinger, who at the time he executed his will was a nearly blind widower 86 years of age, signed his name very slantingly to the left of the line normally used for signing a will. Although his signature trailed off slantingly into the attestation clause, this Court held that it was signed at the logical and sequential end of the language used by him in expressing his testamentary purpose and intentions. We said in Treitinger Will (pages 620-621): "Section 2 of the Wills Act of 1947, P.L. 89, 20 P.S. § 180.2, provides that every will `shall be signed by the testator at the *131 end thereof.' In Knupp Will, 428 Pa. 409, 235 A. 2d 585, the Court said (page 416): `"The law is well settled as to what is meant by the end of a will. In Kretz Estate, 410 Pa. 590, 189 A. 2d 239, the Court said, `Since the adoption by the Legislature of the statutory requirement that a will be signed "at the end thereof," "This Court has consistently resisted attempts to weaken or modify the rule. . . ."'" As early as Wineland's Appeal, 118 Pa. 37, 41, 12 Atl. 301, 302 (1888), Mr. Justice PAXSON rather appropriately remarked: "It says a will must be signed at the end thereof, and that's the end of it." The end contemplated by the Act is not the point which is physically furthest from the beginning of the writing. As we said in Kehr Will, 373 Pa. 473, 479, 95 A. 2d 647 (1953): "`The end contemplated by the statute is the logical end of the language used by decedent in expressing his testamentary purpose,'" or, as was said in Coyne Will, 349 Pa. 331, 333, 37 A. 2d 509 (1944): "`. . . there must be a sequence of pages or paragraphs which relates to its logical and internal sense, and the signature must be placed at the sequential end.'" See, also, Baldwin Will, 357 Pa., supra.' . . ."'"[*]
In our opinion, the facts in this case make it clearly distinguishable from Treitinger Will, 440 Pa., supra. Weiss certainly did not sign his name at the sequential or logical end, but only on the margin of the instrument. However, to hold that a testamentary writing which is signed on the side or margin thereof is valid would ignore and violate the mandatory, statutory requirement that all wills be signed "at the end thereof."[**]
Decree affirmed, costs to be paid by the Estate.
NOTES
[*]  Italics in Knupp Will.
[**]  This is another case of a holographic will which is sometimes disheartening.